DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Peting et al [US 2012/0299480 A1] in view of Yee [US 2020/0251050 A1] does not teach or discloses “transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary counter value to provide a modified binary counter value of the sequential binary counter signal.” (see page 7-9) 
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Crandall et al [US 7,206,001 B1] is cited as newly prior art.
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
(Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-7, 9-12 and 14-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Yee [US 2020/0251050 A1] and further in view of Crandall et al [US 7,206,001 B1].
In regards to claim 1. Peting discloses a method of controlling a light emitting diode (LED) device (Fig. 4a, 425), the method comprising: 
providing a pulse width modulation (PWM) signal (Fig. 4a, 490 & Paragraph [0158]) to one or more LED chips (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period.
Peting discloses the PWM signal (Fig. 10 & Paragraph [0193]) comprising a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]) that corresponds to a portion of the PWM period (Paragraph [0120]) in which the one or more LED chips (Fig. 4b, 470-1-N) are electrically activated (Fig. 5a-b, 561); and segmenting the PWM duty cycle (Paragraph [0194]) such that the one or more LED chips (Fig. 4b, 470-1-N) are electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the PWM signal comprising a PWM period and a PWM duty cycle that corresponds to a portion of the PWM period in which the one or more LED chips are electrically activated; and segmenting the PWM duty cycle such that the one or more LED chips are electrically activated and electrically deactivated a plurality of times within the PWM period for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
In regards to claim 2. Peting discloses the method of claim 1, further comprising selectively (Peting Paragraph [0149]) segmenting the PWM duty cycle (Peting Paragraph [0194]) such that the one or more LED chips (Peting Fig. 4a, 470-1 to 470-N & Paragraph [0150]) may receive either a segmented duty cycle or a continuous duty cycle (Peting Paragraph [0194]).
In regards to claim 4. Peting in view of Yee discloses the method of claim 1, further comprising comparing (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) and providing a control signal for the one or more LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) during the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 5. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) counts a total number of values (Yee: Paragraph [0052-53]) in the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]) that corresponds to a bit-depth of the command signal (Yee: Paragraph [0052]).
In regards to claim 6. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Paragraph [0076]) is formed by bit reversal (Crandall: Column 4, in lines 1-65) of all sequential binary counter values of the sequential counter signal (Crandall: Column 4, in lines 1-65) within the PWM period (Yee: Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 7. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal (Crandall: Column 4, in lines 1-65) such that less than all sequential binary counter values of the sequential binary the counter signal (Yee: Paragraph [0068]) are subjected to bit reversal (Crandall: Column 4, in lines 1-65).
In regards to claim 9. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149 & 0181] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002 & 0052]).
In regards to claim 10. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 11. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 12. Peting in view of Yee discloses the method of claim 4, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 14. Peting in view of Yee discloses a light emitting diode (LED) package (Fig. 4a, 425) comprising: 
at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]); and 
an active electrical element (Fig. 4a, 425) electrically connected to the at least one LED chip (Fig. 4a, 470-1 to 470-N & Paragraph [0150]), 
Peting does not specify the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period.
Peting discloses the active electrical element (Fig. 4b, 425) configured to: provide a pulse width modulation (PWM) signal (Fig. 10 & Paragraph [0193]) to the at least one LED chip that comprises a PWM period (Paragraph [0120]) and a PWM duty cycle (Paragraph [0194]), the PWM duty cycle (Paragraph [0194]) corresponding to a portion of the PWM period (Paragraph [0120]) in which the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated (Fig. 5a-b, 561); and segment the PWM duty cycle (Paragraph [0194]) such that the at least one LED chip (Fig. 4b, 470-1-N) is electrically activated and electrically deactivated a plurality of times (Fig. 10a-b & Paragraph [0027-28]) within the PWM period (Paragraph [0193-195]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element configured to: provide a pulse width modulation (PWM) signal to the at least one LED chip that comprises a PWM period and a PWM duty cycle, the PWM duty cycle corresponding to a portion of the PWM period in which the at least one LED chip is electrically activated; and segment the PWM duty cycle such that the at least one LED chip is electrically activated and electrically deactivated a plurality of times within the PWM period for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
Peting does not specify by transforming a sequential binary counter signal into a non-numerically ordered counter sequence for the PWM period 
Yee discloses by transforming (Fig. 7, 708 and 706) a sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with transforming a counter signal into a non-numerically ordered counter sequence for the PWM period for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
Peting in view of Yee does not specify by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal.
Crandall discloses by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary value of the sequential binary signal (Column 4, in lines 1-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Yee with by bit reversal, wherein the bit reversal comprises reversing an order of values within a sequential binary value to provide a modified binary counter value of the sequential binary counter signal for purpose of enables rapid dithering of an RGB image from a higher order to a lower order number of bits while introducing fewer undesirable artifacts than are visible in conventional dithering technology as disclosed by Crandall (Column 1, in lines 45-67).
In regards to claim 15. Peting discloses the LED package of claim 14, wherein the active electrical element (Peting Fig. 4a, 425) is further configured to be selectable between a segmented PWM duty cycle (Peting Paragraph [0194]) and a continuous PWM duty cycle (Peting Paragraph [0194]) for the at least one LED chip (Peting Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 16. Peting discloses the LED package of claim 14, wherein the active electrical element (Peting Fig. 4a, 425) comprises a signal conditioning element (Peting Fig. 2b, 293-295) that is configured to transform (Peting Paragraph [0165]) a command signal (Peting Fig. 2b, 292) received from a data stream (Peting Fig. 2b, 291 & Paragraph [0058]).
In regards to claim 17. Peting in view of Yee the LED package of claim 14, Yee discloses wherein the active electrical element (Fig. 6-7, 614) comprises a counter transformation device (Fig. 7, 708 and 706) that is configured to transform the sequential binary counter signal into a non-numerically (Paragraph [0068]) ordered counter sequence for the PWM period (Fig. 8a-b & Paragraph [0072-73]).
In regards to claim 18. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by bit reversal (Crandall: Column 4, in lines 1-65) of all sequential binary counter values of the sequential binary counter signal (Yee: Fig. 15 1500) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 19. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence is formed by partial bit reversal (Crandall: Column 4, in lines 1-65) of such that less all sequential binary counter values of the sequential binary (Crandall: Column 4, in lines 1-65) of the counter signal (Yee: Fig. 15 1500) are subjected to bit reversal (Crandall: Column 4, in lines 1-65).
In regards to claim 21. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises eight segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 22. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixteen segments (Peting: Paragraph [0149] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 23. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises thirty-two segments (Peting: Paragraph [0176] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 24. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence comprises sixty-four segments (Peting: Paragraph [0249] & Fig. 16 & Paragraph [0038 & 0253 & 0250 & 0263]) within the PWM period (Yee: Paragraph [0002]).
In regards to claim 25. Peting in view of Yee discloses the LED package of claim 17, wherein the non-numerically (Yee: Paragraph [0068]) ordered counter sequence counts a total number of values (Yee: Paragraph [0052]) in the PWM period (Yee: Paragraph [0002]) that corresponds to a bit-depth of a command signal (Yee: Paragraph [0052]).
In regards to claim 26. Peting in view of Yee discloses the LED package of claim 17, wherein the active electrical element (Yee: Fig. 7, 614) comprises a comparator (Yee: Fig. 6, 604) device that is configured to compare (Yee: Fig. 6, 604) a command signal (Yee: Fig. 6, 602) from a data stream (Yee: Fig. 6, 640) with the non-numerically (Yee: Paragraph [0068]) ordered counter sequence (Yee: Fig. 7, 610) to provide a control signal for the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 27. Peting in view of Yee discloses the LED package of claim 26, wherein the active electrical element (Peting: Fig. 4a, 425) comprises a driver (Peting: Fig. 4a, 461) that is configured to receive the control signal (Peting: Fig. 4a, 493) and drive the at least one LED chip (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]).
In regards to claim 28. Peting discloses the LED package of claim 14, 
Peting does not specify wherein the active electrical element comprises a memory element configured to receive and store a command signal from a data stream.
Yee discloses wherein the active electrical element (Fig. 6, 600) comprises a memory element (Fig. 6, 602) configured to receive and store a command signal (Paragraph [0052]) from a data stream (Fig. 6, 640).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprises a memory element configured to receive and store a command signal from a data stream for purpose of provide for uniform brightness of light emission across the pixel rows as disclosed by Yee (Paragraph [0003]).
In regards to claim 29. Peting discloses the LED package of claim 14, wherein the at least one LED chip comprises a plurality of LED chips (Peting: Fig. 4a, 470-1 to 470-N & Paragraph [0150]) that form at least one LED pixel (Peting: Paragraph [0172]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844